I agree that the reading of the Bible in the schools does not require a taxpayer to "support any place of worship."
The constitution not only says that every man may "worship God according to the dictates of his own conscience" but it says "nor shall any control of or interference with the rights of conscience be permitted."
"Rights of conscience" means what? By conscience we mean that internal conviction or self-knowledge that tells us that a thing is right or wrong. It is that faculty or power within us which decides on the right or wrong of an act and approves or condemns. It is our moral sense which dictates to us right or wrong. Each person is governed by his own views. The "rights of conscience," in religious matters, means the privilege of resting in peace or contentment according to one's own judgment. It is a recognition of a right to religious complacency.
He may not only worship as his conscience dictates but surely he also has a right not to be annoyed by those things which directly interfere with what he genuinely believes is wrong even though they act only upon an incidental but, to his mind, important angle of his way of worship. Of course the thing of which complaint is here made will not directly prevent him from worshipping God according to the dictates of his own conscience when he is in his own sanctuary or home but how soon will it pervert the child from the parental belief? No one knows. But that is not the important point. It is this. He at least sincerely believes that there is danger of this result and he worries. He is dissatisfied and discontented. Why? Because something is being done which to him is a real "interference with the rights of conscience" which the constitution expressly says shall not be permitted. If this constitutional barrier to unfortunate controversies must be broken down, it should be by a constitutional amendment, rather than have the evil at which the constitution was aimed break out, with its ancient vigor, through judicial construction.
To require the Jewish children to read the New Testament which extols Christ as the Messiah is to tell them that their religious *Page 155 
teachings at home are untrue. There they are taught a denial of Christ's divinity and resurrection. Is it possible that this does not interfere with the "rights of conscience" of the parent and, perhaps, of the child?
The Catholic people do not believe it right to have a Bible read to their children in the absence of the light of construction placed thereon by their church. Are these people to be content to have a Bible read which substantially ignores the doctrine of purgatory which is one of their vital beliefs? On the contrary, may a Catholic school board have the Catholic version of the Bible read disclosing the theory of purgatory as indicated in the Book of Maccabees and not interfere with the "rights of conscience" of Protestants? The Catholic church objects not only to the King James version of the Bible, but also to its votaries reading any Bible except their own version with its copious annotations explanatory of the construction made by their church. They subordinate the Bible to the church, while Protestantism is a Bible Christianity. In the eyes of the Catholic, therefore, the use of the Bible in the school is in effect an indorsement of Protestantism and a repudiation of Catholicism. Is this the religious freedom contemplated by the constitution? I think not. Is there not an interference with the "rights of conscience" when we read in our schools a Bible whose dedication assails the Pope as the "man of sin" and accuses him of desiring to keep the people in ignorance and darkness? The Catholic considers, and well he may, that the Bible is read in a spirit of worship. In a spirit of devotion. In a spirit of prayer. That its reading is the equivalent of prayer. In a spirit of seeking God's blessing and guidance in the school work. They regard the reading of the Bible as an evangelical religion. It cannot be said that such belief is without foundation. But regardless of actuality how may we take unto ourselves the prerogative of saying there is not an interference with the rights of conscience?" Such, to my mind, necessarily follows. Otherwise this language is meaningless and its application a conundrum or an enigma.
To excuse some children is a distinct preference in favor of those who remain and is a discrimination against those who retire. The *Page 156 
exclusion puts a child in a class by himself. It makes him religiously conspicuous. It subjects him to religious stigma. It may provoke odious epithets. His situation calls for courage. As said in 76 Wis. 199, 200:
"When * * * a small minority of the pupils of the public school is excluded, for any cause, from a stated school exercise, particularly when such cause is apparent hostility to the Bible which a majority of the pupils have been taught to revere, from that moment the excluded pupil loses caste with his fellows, and is liable to be regarded with aversion and subjected to reproach and insult." Such practice "tends to destroy the equality of the pupils which the constitution seeks to establish and protect, and puts a portion of them to serious disadvantage in many ways with respect to the others."
The resulting hurt to the parent, as well as to the child, is a humiliation which I attribute to an "interference with conscience." It is not for me to say that he who differs with me has an ignorant conscience.
No man must feel that his religion is tolerated. His constitutional "rights of conscience" should be indefeasible and beyond the control or interference of man. The constitution says so. We all want unfettered "rights of conscience" but we must recognize the equally sacred privilege of our neighbor to have the same rights. This is more appreciated if we will remember that the language of our constitution is a limitation and not a power.
The authorities cited in the opinion to support the major conclusion are based upon constitutional language so different from ours that to my mind they do not offer substantial support to the conclusion reached. The constitutions of Georgia, Iowa, Maine, Michigan and Nebraska contain no such language as we have to construe.
Texas, Massachusetts, Kentucky and Kansas do have similar language but the decisions cited from those states do not assume to construe or rest upon it. In Texas it was held that the reading of the Bible in the school did not make the school a "place of worship" or "sectarian." In Kentucky it was held that the Bible was not "sectarian" and that its reading did not make the school a *Page 157 
"place of worship" nor its teachers "ministers of religion." In Kansas it was said that repeating of the Lord's Prayer and the Twenty-third Psalm without response, comment or remark did not constitute religious service or teaching sectarian or religious doctrine. This is sufficient to show the slight applicability of the authorities cited.
No decision pro or con has thoroughly considered the construction of the specific language, "nor shall any control of or interference with the rights of conscience be permitted." We have an opportunity here to construe this language. The majority opinion has ignored it. It should be construed in accordance with the best interests of the people. This permits but one conclusion.
PRACTICAL CONSTRUCTION. G.S. 1923, § 2848, makes the opinions of the attorney general as to school matters controlling law until overruled by the courts. In 1895 the then distinguished attorney general, H.W. Childs, in construing the constitution, gave his opinion to the effect that the reading of the Bible in the public schools was unconstitutional. This was followed and affirmed by a subsequent attorney general in 1913. For more than 30 years last past the officers whose duty it was to supervise the public schools of this state have uniformly followed that construction. Such executive construction has been recognized as the law during that time. It occurs to me that we should adhere to the doctrine of practical construction as recently announced by this court in County of Hennepin v. Ryberg, 168 Minn. 385,210 N.W. 105. Practical construction supposedly comes to the assistance of public welfare. The conclusion reached will necessarily be the source of much religious strife. It was the intention of the men who framed our constitution to avoid all of the evils of religious controversies. There is no fight like a religious fight. The conclusion now reached offers a new qualification for members of local school boards and injects into school elections an element which will be detrimental to the general welfare. It is indeed the beginning of religion in our civil affairs. This decision will not settle anything. It merely adds fuel to the flames. *Page 158